Citation Nr: 0007564	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for hypertension, 
including as secondary to service-connected PTSD.

3. Entitlement to service connection for irritable bowel 
syndrome, including as secondary to service-connected 
PTSD.

4. Entitlement to service connection for gastroesophageal 
reflux, including as secondary to service-connected PTSD.

5. Entitlement to service connection for cervical muscle 
strain, including as secondary to service-connected PTSD.

6. Entitlement to service connection for muscle tension 
headaches, including as secondary to service-connected 
PTSD.

7. Entitlement to service connection for lumbar muscle 
strain, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD with a 
10 percent evaluation, effective from September 3, 1997, and 
denied service connection for hypertension, irritable bowel 
syndrome, gastroesophageal reflux, cervical muscle strain, 
muscle tension headaches, and lumbar muscle strain.  

The Board notes that the veteran also timely filed a notice 
of disagreement to the May 1998 rating decision denying 
service connection for bilateral hearing loss and tinnitus.  
A statement of the case was issued in August 1998.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, 
a timely filed substantive appeal.  38 C.F.R. § 20.200 
(1999).  A substantive appeal must either indicate that the 
appeal is being perfected as to all issues addressed in the 
statement of the case, or must specifically identify the 
issues appealed.  38 C.F.R. § 20.202 (1999).  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mailed the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999).  Therefore, to timely perfect 
his appeal, the veteran needed to submit a substantive appeal 
prior to May 1999.  The record contains no submission by the 
veteran within this period, which could be found to be a 
substantive appeal on the issues of service connection for 
bilateral hearing loss and tinnitus.  The RO has not 
certified these issues for appeal to the Board.  Therefore 
those issues are not currently before the Board.


FINDINGS OF FACT

1. The veteran's PTSD is manifested by difficulty performing 
occupational tasks with VA, generally satisfactory 
functioning, good relationships with his family and 
friends, panic attacks, hypervigilance, chronic sleep 
impairment, and mild memory loss.  

2. The record contains evidence of current diagnoses of 
hypertension and irritable bowel syndrome, and competent 
medical evidence of a nexus between these disabilities and 
the veteran's service-connected PTSD.

3. The record contains no medical evidence of a current 
diagnosis or a current disability manifested by 
gastroesophageal reflux, cervical muscle strain, muscle 
tension headaches, or lumbar muscle strain.  


CONCLUSIONS OF LAW

1. The criteria for a 30 percent evaluation for service-
connected PTSD have been met; the criteria for an 
evaluation in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

2. The claims of entitlement to service connection for 
hypertension and irritable bowel syndrome are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).

3. The claims of entitlement to service connection for 
gastroesophageal reflux, cervical muscle strain, muscle 
tension headaches, and lumbar muscle strain are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of PTSD

I. Factual Background

The veteran's DD Form 214 noted that the veteran served in 
Vietnam from January to December 1970.  The veteran was 
awarded the Bronze Star Medal with V Device and 2nd Oak Leaf 
Cluster, the Combat Infantryman Badge, and the Air Medal 
among other medals and commendations.  

In a statement attached to his initial claim, received in 
September 1997, the veteran reported difficulty falling and 
staying asleep, nightmares, chronic and acute depression, 
hypervigilance, exaggerated startle response, daily intrusive 
thoughts, anger, stress, inability to maintain close personal 
relationships, and avoidance of stimuli (war movies, news).  
The veteran stated that he was no longer able to work as a VA 
Rating Specialist due to the stress of having to evaluate 
PTSD and other combat-related claims.  

A VA examination was conducted in November 1997.  The 
examiner noted that no medical records were available for 
review, as the wrong claims file had been sent.  The veteran 
had been employed for 24 years with VA as a management 
specialist, management and program analyst, and rating 
specialist, until taking an early retirement shortly before 
the examination.  The veteran stated that he began to 
experience his physical problems approximately three years 
previous, when he began work on the ratings board.  The 
examiner stated that the veteran's military experiences put 
him in the moderate to heavy level of combat exposure.  

Mental status examination revealed euthymic mood, congruent 
affect, above average intelligence, logical thought 
processes, and no delusions, hallucinations, or suicidal 
ideation.  The veteran reported daily recurrent distressing 
recollections of his experiences of Vietnam, but these 
incidents had decreased since his retirement.  He stated that 
he had insomnia and nightmares approximately once per week.  
He noted that he had a close relationship with his wife and 
children, and had several friends, but the veteran's spouse 
stated that the veteran was socially isolated.  The veteran 
reported panic attacks, which began approximately fifteen 
years prior to examination.  The examiner provided diagnoses 
of PTSD and generalized anxiety disorder.  A global 
assessment of functioning (GAF) rating of 61-70 was reported, 
but the examiner noted that the GAF would have been somewhat 
lower prior to the veteran's early retirement.  

In his VA Form 9, substantive appeal, received in August 
1998, the veteran stated that he had almost weekly nightmares 
about his combat experience and he could not fall asleep 
without first having a few drinks.  He reported daily 
intrusive thoughts, forgetfulness, hypervigilance, and 
startle response.  He noted that he was forced to end his 
career with VA with early retirement at age 51 due to the 
stress of being exposed to combat medical and PTSD reports.  

II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).


The Schedule provides for the following evaluations:  
? 10 percent for occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication;
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

The Board finds that the veteran's symptomatology is most 
closely analogous to the criteria for a 30 percent 
evaluation.  The Board notes that the veteran retired from 
his position with VA due to his increasing PTSD symptoms, 
exacerbated by reading the claims and reports of other 
veterans.  The VA examiner in November 1997 reported that 
during his employment, the veteran's ability to function was 
decreased.  However, since retirement the veteran's symptoms 
have subsided and he maintains a functional level with some 
mild symptoms, generally functioning pretty well with some 
meaningful relationships.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Edition) (DSM-IV).  The veteran has been 
married to his current wife for more than 30 years and 
reports a good relationship with her and his children.  He 
reported having several friends with whom he socialized.  The 
veteran has also reported panic attacks, forgetfulness, and 
chronic sleep impairment with nightmares and insomnia.  The 
evidence preponderates against an evaluation in excess of 30 
percent as the veteran does not demonstrate any of the 
criteria enumerated in the Schedule for a higher evaluation.  


Service Connection for Multiple Disabilities

III. Factual Background

The veteran's service medical records contain no complaints, 
diagnoses, or opinions of hypertension, irritable bowel 
syndrome, gastroesophageal reflux, cervical spine pain or 
pathology, headaches, or lumbar spine pain or pathology.  The 
veteran's separation medical examination in March 1972 noted 
no abnormalities, except a birthmark on the left cheek.  
Blood pressure reading was 124/82.  

The record contains treatment records from R.G.P., M.D., 
dated from October 1992 to November 1994.  An annual physical 
examination in October 1992 revealed hypertension and 
irritable bowel syndrome.  

The veteran was seen by R.D.W., M.D., in April 1994, due to 
complaints of rectal bleeding.  Following examination, Dr. 
R.D.W. stated that it seemed likely that the veteran had some 
hemorrhoidal tissue.  A sigmoidoscopy, performed in May 1994, 
was completely normal, except for prominent anal verge 
hemorrhoidal tissue.  

In support of his claim, the veteran submitted an article by 
L.R.M., M.D., entitled "Hypertension in the War Veteran," 
written after a review of medical literature at the request 
of the Disabled American Veterans, to determine whether 
prisoner of war (POW) experiences or PTSD could help bring on 
a veteran's hypertension.  Dr. L.R.M. stated that the 
research studies reviewed, when taken together "make a 
compelling case for the thesis that psychological factors 
play a causative role in the development of hypertension."  
He reported that the research cited supported the contention 
that emotional factors, specifically anxiety, put one at an 
increased risk of developing hypertension.  Dr. L.R.M. noted 
that PTSD was subsumed under the general category of anxiety 
disorders.  Dr. L.R.M. reported the following conclusions (in 
pertinent part):  1) That psychosocial stress, particularly 
wartime experience, played an important causative role in the 
development of hypertension; and 2) That veterans suffering 
from PTSD are at an increased risk for developing 
hypertension.  

A VA mental disorders examination was conducted in November 
1997.  The examiner noted that no medical records were 
available for review, as the wrong claims file had been sent. 
The examiner noted that the veteran was taking medication for 
hypertension, and the veteran reported complaints of 
gastrointestinal problems and irritable bowel syndrome.  The 
examiner noted the veteran's reported inservice stressors and 
noted medical diagnoses of hypertension and a "collection of 
other stress-related medical problems, including irritable 
bowel syndrome."

In his VA Form 9, substantive appeal, received in August 
1998, the veteran stated that he suffered from chronic muscle 
spasm in his neck and back, chronic muscle tension headaches 
and gastrointestinal problems, due to his hypervigilance and 
PTSD.  

IV. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
hypertension, are manifested to a compensable degree within 
the initial post-service year, service connection may be 
granted on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Service Connection for Hypertension

The record contains a current diagnosis of hypertension.  
Private physical examination in October 1992 revealed 
hypertension and the VA examiner in November 1997 also noted 
a diagnosis of hypertension.  

The veteran's service medical records contain no diagnosis of 
hypertension and there is no evidence of record that that the 
veteran's hypertension was manifest to a compensable degree 
within the initial post-service year presumptive period.  
The first diagnosis of hypertension of record was in October 
1992, more than twenty years after the veteran's discharge 
from service.  The veteran contends that his hypertension is 
secondary to his service-connected PTSD.

Medical treatise statements that indicate the possibility of 
a link between in-service injury and current disability are 
too general and inconclusive to make a claim well grounded.  
Sacks v. West, 11 Vet. App. 314, 316 (1998); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  However, 
the holding in Sacks does not extend to situations where 
medical treatise evidence, standing alone, discussed generic 
relationships with a degree of certainty that, under the 
facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on a lay 
medical opinion.  Wallin v. West, 11 Vet. App. 509, 513-514 
(1998); Sacks, 1 Vet. App. at 317.  The Board finds that the 
medical article from Dr. L.R.M. provides just such evidence 
of a generic relationship, that under the facts of this case, 
creates plausible causality between the veteran's service-
connected PTSD and his current hypertension.  Dr. L.R.M. 
specifically noted that wartime experience, which the 
veteran's service medals are indicative, plays an important 
causative role in the development of hypertension and 
veterans suffering from PTSD are at an increased risk of 
developing hypertension.  

In addition, the VA examiner in November 1997 noted a 
diagnosis of hypertension and a "collection of other stress-
related medical problems."  The stressors reported by the 
examiner were entirely from the veteran's military service 
and from his reaction to his job duties due to PTSD.  See 
Hodges v. West, 13 Vet. App. 287 (2000).  

Based on the article by Dr. L.R.M., the November 1997 VA 
examination, medical treatment records from 1992-1994, and 
the veteran's statements, the Board finds that the veteran's 
claim for service connection for hypertension is well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has a 
duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a) (1999); See Morton v. West, 12 Vet. App. 477, 480 
(1999).  The VA examiner in November 1997 noted that the 
veteran was taking medication for hypertension.  The record 
contains no treatment records since November 1994.  The Board 
finds that further development is necessary to meet the duty 
to assist and such development is ordered in the remand 
portion of this decision.  38 U.S.C.A. § 5107(a).

Service Connection for Irritable Bowel Syndrome

The record contains a current diagnosis of irritable bowel 
syndrome.  The veteran's treating physician in October 1992 
noted a diagnosis of irritable bowel syndrome.  In addition, 
the VA examiner in November 1997 noted a diagnosis of 
irritable bowel syndrome, although this diagnosis was 
apparently based entirely on a history provided by the 
veteran.  

The veteran's service medical records contain no diagnosis of 
irritable bowel syndrome or complaints of gastrointestinal 
problems.  The Board notes that the veteran contends that his 
irritable bowel syndrome is secondary to his 
service-connected PTSD.

The VA examiner in November 1997 noted that the veteran 
suffered from a "collection of...stress-related medical 
problems, including irritable bowel syndrome."  The Board 
finds this to be sufficient to meet the third element of a 
well-grounded claim, in that it creates a plausible causation 
between the veteran's stress/PTSD and his current irritable 
bowel syndrome.  

Based the November 1997 VA examination, medical treatment 
records from 1992-1994, and the veteran's statements, the 
Board finds that the veteran's claim for service connection 
for irritable bowel syndrome is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999); 
See Morton v. West, 12 Vet. App. 477, 480 (1999).  The record 
contains no treatment records since November 1994.  The Board 
finds that further development is necessary to meet the duty 
to assist and such development is ordered in the remand 
portion of this decision.  38 U.S.C.A. § 5107(a).

Service Connection for Gastroesophageal Reflux, Cervical 
Muscle Strain, Muscle Tension Headaches, and Lumbar Muscle 
Strain

The record contains no competent medical evidence of a 
diagnosis of current disabilities manifested by 
gastroesophageal reflux, cervical muscle strain, muscle 
tension headaches, and lumbar muscle strain.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton, 12 Vet. App. at 480.  However, 
the Court has held that there is some duty to inform the 
veteran of the evidence necessary for the completion of an 
application for benefits, under 38 U.S.C.A. § 5103 (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); Robinette, 
8 Vet. App. at 79-80.  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to a 30 percent evaluation for service-connected 
PTSD is granted.  

The claims of entitlement to service connection for 
hypertension and irritable bowel syndrome are well grounded.  
To this extent, the appeal is granted.

Entitlement to service connection for gastroesophageal 
reflux, cervical muscle strain, muscle tension headaches, and 
lumbar muscle strain are denied.  


REMAND

The Board finds the veteran's claims for service connection 
for hypertension and irritable bowel syndrome to be well 
grounded.  Therefore, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1. The RO should request that the veteran 
identify all medical care providers, VA 
and non-VA, who have treated him for his 
hypertension and irritable bowel syndrome 
since November 1994.  After securing the 
necessary release, the RO should obtain 
these records.

2. The RO should arrange for examinations of 
the veteran by appropriate VA specialists 
for the purpose of ascertaining the 
current nature, extent of severity, and 
etiology of the veteran's hypertension 
and irritable bowel syndrome.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners should 
perform any testing necessary to provide 
an assessment of the veteran's condition, 
if not medically contraindicated.  The 
examiners should express an opinion as to 
whether the veteran's current 
hypertension and/or irritable bowel 
syndrome are due to or were aggravated by 
any incident of the veteran's service.  
The examiners should specifically note 
whether it is at least as likely as not 
that the veteran's hypertension and/or 
irritable bowel syndrome are due to or 
were aggravated by his service-connected 
PTSD.  

3. The RO should carefully review the 
examination reports to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action. 

4. The RO should then adjudicate the claims 
for service connection for hypertension 
and irritable bowel syndrome.  If any 
claim remains denied, the veteran should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

